  Case 1:20-cv-05267-LMM-JSA Document 6 Filed 12/31/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JONATHAN BLUNT SR,         :
                           :
        Plaintiff,         :
                           :
        v.                 : CIVIL ACTION NO.
                           : 1:20-CV-5267-LMM-JSA
COMTECH TELECOMMUNICATIONS :
CORP,                      :
                           :
        Defendant.         :

                                    ORDER

      Plaintiff Jonathan Blunt Sr, proceeding pro se, seeks leave to file this civil

action in forma pauperis without prepayment of fees and costs or security therefor

pursuant to 28 U.S.C. § 1915(a)(1). Plaintiff’s Application to Proceed in District

Court without Prepaying Fees or Costs [1] indicates that Plaintiff is unable to pay

the filing fee or incur the costs of this action. The requirements of 28 U.S.C.

§ 1915(a)(1) are thus satisfied, and Plaintiff’s Application to Proceed in District

Court without Prepaying Fees or Costs [1] is GRANTED. This action shall proceed

as any other civil action, and Plaintiff may proceed without prepaying a filing fee.

                                SERVICE FORMS

      Pursuant to 28 U.S.C. § 1915(d), officers of the court are charged with issuing

and effecting service of process. Accordingly, the Clerk is DIRECTED to send
  Case 1:20-cv-05267-LMM-JSA Document 6 Filed 12/31/20 Page 2 of 4




Plaintiff the USM 285 form, summons, and the initial disclosures form for each

Defendant. Plaintiff is ORDERED to complete the USM 285 form, summons, and

the initial disclosures form, and to return to the Clerk of Court one of each for each

Defendant named in the complaint within twenty-one (21) days from the entry date

of this Order. Plaintiff is warned that failure to comply in a timely manner may result

in the dismissal of this action. The Clerk is DIRECTED to resubmit this action to

the undersigned if Plaintiff fails to comply.

      Upon receipt of the forms by the Clerk, the Clerk is DIRECTED to prepare

a service waiver package for each Defendant. The service waiver package must

include, for each Defendant, two (2) Notices of Lawsuit and Request for Waiver of

Service of Summons (prepared by the Clerk), two (2) Waiver of Service of

Summons forms (prepared by the Clerk), an envelope addressed to the Clerk of

Court with adequate first-class postage for use by each Defendant for return of the

waiver form, one (1) copy of the complaint, one (1) copy of the initial disclosures

form, and one (1) copy of this Order. The Clerk shall retain the USM 285 forms and

the summonses.

      Upon completion of the service waiver packages, the Clerk is DIRECTED to

complete the lower portion of the Notice of Lawsuit and Request for Waiver form

and to mail a service waiver package to each Defendant. A Defendant has a duty to

avoid unnecessary costs of serving the summons. If any Defendant fails to comply

                                          2
  Case 1:20-cv-05267-LMM-JSA Document 6 Filed 12/31/20 Page 3 of 4




with the request for waiver of service, it must bear the costs of personal service

unless good cause can be shown for failure to return the Waiver of Service form.

      In the event that any Defendant does not return the Waiver of Service form to

the Clerk of Court within thirty-five (35) days following the date the service waiver

package was mailed, the Clerk is DIRECTED to prepare and transmit to the U.S.

Marshal’s Service a service package for that Defendant. The service package must

include the USM 285 form, the summons, and one (1) copy of the complaint. Upon

receipt of the service package, the U.S. Marshal’s Service is DIRECTED to

personally serve the Defendant. The executed waiver form or the completed USM

285 form shall be filed with the Clerk.

         SERVICE OF FURTHER PLEADINGS AND DOCUMENTS

      Plaintiff is ORDERED to serve upon each Defendant or counsel for

Defendant, via hand-delivery or first-class mail, a copy of every further pleading,

motion, or other document that Plaintiff submits to the Clerk of Court. Plaintiff shall

serve each document on Defendants or counsel for Defendants on the same day such

document is filed with the Clerk of Court. Plaintiff shall include with each paper so

filed a “certificate of service” stating the date on which an accurate copy of that

paper was mailed or hand-delivered to Defendants or counsel for Defendants. The

Court shall disregard any papers that have not been properly filed with the Clerk or

that do not include a certificate of service. Plaintiff is also ORDERED to keep the

                                          3
  Case 1:20-cv-05267-LMM-JSA Document 6 Filed 12/31/20 Page 4 of 4




Court and Defendants advised of Plaintiff’s current address and telephone number

at all times during the pendency of this action. See LR 41.2B, 83.1D(3), NDGa.

      IT IS SO ORDERED this 31st day of December, 2020.


                                     __________________________________
                                     JUSTIN S. ANAND
                                     UNITED STATES MAGISTRATE JUDGE




                                        4
